70 N.Y.2d 793 (1987)
In the Matter of Vincent M., a Person Alleged to be a Juvenile Delinquent, Respondent.
Court of Appeals of the State of New York.
Decided October 20, 1987.
Robert M. Morgenthau, District Attorney (Mark Dwyer and Mary Agnes Lynch of counsel), for appellant.
Lenore Gittis and Carol Goldstein for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs (see, Matter of Frank C., 70 N.Y.2d 408).